DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 29 June 2020. Claims 1-16, 18, 19, 22, and 23 are pending (Claims 17, 20, 21, and 24 have been canceled).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/SG2019/050002, filed 03 January 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (SG10201800058U, filed 03 January 2018) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, it is noted that a number of limitations in the pending dependent claims are not described or supported in SG1020180058U (hereafter, the priority document), namely:
Claim 4: the priority document only provides support for the support layer formed from a polymer and not for “a ceramic material” as claimed;
Claim 5: the priority document only provides support for the polymer to comprise polyethersulfone and not for “polysulfone, polyphenylsulfone, polyacrylonitrile, polyimide, polyether imide, polyamide-imide, polyvinylidene fluoride, cellulose acetate, cellulose triacetate, polyetherketone, polyetheretherketone, or a combination thereof” as claimed;
Claim 7: the priority document only provides support for a specific support layer thickness and does not provide support for a “support layer… thickness of 100-500 µm” as claimed;
Claim 8: the priority document only provides support for a specific selective layer thickness and does not provide support for a “selective layer… thickness of 50-500 nm” as claimed;
Claim 9: the priority document only provides support for a specific power density and does not provide support for a “power density of 15-40 W/m2” as claimed;
Claim 10: the priority document only provides support for a specific pure water permeability rate and does not provide support for a “pure water permeability rate of 1.5-6.0 L m-2 h-1 bar-1” as claimed;
Claim 11: the priority document only provides support for a specific burst pressure and does not provide support for a “burst pressure of at least 15-35 bar” as claimed;
Claim 12: the priority document only provides support for a salt rejection rate and does not provide support for a “salt rejection rate of ≥ 97%” as claimed;
Claim 14: there is no generic support for the second solution to comprise “a polyfunctional acyl halide” and only provides disclosure for “acyl chloride”;
Claim 15: there is no support for the potting of at least one porous hollow fiber support layer in the module;
Claim 16: there is no support for providing a dope solution comprising a ceramic solution and providing a bore solution to an inner tube of the spinneret;
Claim 18: the priority document only provides support for m-phenylenediamine (MPD) polyamine and does not provide support for “p-phenylenediamine, p-xylylenediamine, cyclohexanediamine, piperazine, branched or dendrimeric polyethylenimine, or a combination thereof” as calimed;
Claim 19: the priority document provides no support for the first solution to further comprise “a surfactant” as claimed;
Claim 22: the priority document only provides support for trimesoyl chloride (TMC) as the claimed polyfunctional acyl halide and does not provide support for “isophthaloyl chloride, terephthaloyl chloride, 1,3,5-cyclohexane tricarbonyl chloride, 1,2,3,4-cyclohexane tetracarbonyl chloride, or a combination thereof”; and
Claim 23: the priority document provides support for specific organic solvents, i.e., hexane only, and does not provide support for the second solution to further comprise “an organic solvent”.
These identified claims are not entitled to the claimed priority date of 03 January 2018 of the foreign priority document, SG10201800058U, in the pending application. 

Drawings
The drawings are objected to because Figures 2-4, 6, 8, 9, and 11-13 are either of low quality or display illegible text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-16, 18, 19, 22, and 23 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The claimed inventions are directed to a thin film composite (TFC) membrane and a method for forming the TFC membrane; the TFC membrane comprises a support layer and a selective layer on the support layer, the selective layer formed from a cross-linked polyamide comprising sodium-functionalized carbon quantum dots. While TFC membranes having selective active polyamide layers are well-known in the art, e.g., prepared by the polycondensation reaction between a polyamine and an acyl halide on a base support layer, of which polysulfone and polyethersulfone are one of the most common, the claimed limitation requiring that the selective layer include a sodium-functionalized carbon quantum dot is not taught or suggested in the prior art. The closest prior art disclosing the use of carbon quantum dots on membranes is taught by ZHAO et al. (Environmental Science & Technology, 2017, 51, 14016-14023), which discloses thin film composite membranes comprising carbon quantum dots and a polyamide selective layer (§2.3), but does not suggest or teach sodium-functionalized carbon quantum dots.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777